Citation Nr: 1605929	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Cinthia L. Johnson, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In a letter to the RO dated October 8, 2015, the appellant's attorney states that a request was made to reschedule the August 25, 2014, videoconference hearing with the Board due to a conflict.  Furthermore, appellant's attorney states that the RO has not responded to that request.  The Board notes that the record does not include the original request to reschedule the videoconference hearing.  The Board  interprets the October 2015 letter as a motion to reschedule a hearing.  The Board finds that good cause to schedule that hearing has been shown as the representative had a conflict that date and the motion to schedule a hearing is granted.  38 C.F.R. § 20.700, 20.702, 20.703, 20.704 (2015).  

The Board notes that the RO sent a notice to the appellant regarding the scheduled August 25, 2014, videoconference hearing less than 30 days in advance of the scheduled date of the hearing.  Therefore, the notice was deficient.  38 C.F.R. § 19.76 (2015).  As a result of the above-noted oversight regarding the lack of adequate notice, and the favorable disposition of the motion to schedule a hearing, a hearing on appeal should be scheduled by the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the RO.  Notify the Veteran, and authorized representatives, of the time, place, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

